DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, and 4-15 are pending.

Response to Arguments
The objection to Claim 1 is withdrawn.

The objection to Claims 5 and 7 are withdrawn.

The remainder of Applicant's arguments filed 23 April 2021 have been fully considered but they are not persuasive. 
Regarding Claim 1.  Applicant argues that Amirparviz (US 2013/0242392) does not teach the Claim 1 limitation “the incident light is propagated through the optical waveguide in a direction parallel to the first surface”.  As evidenced by their argument Applicant interprets the limitation “the incident light is propagated through the optical waveguide in a direction parallel to the first surface” as “the incident light promulgates through the optical waveguide, without reflection, parallel to the first surface.
The Examiner agrees with Applicant that Amirparviz does not teach the light promulgating, without reflection, parallel to the first surface.  However, the Examiner respectfully disagrees with Applicant on the broadest reasonable interpretation (BRI) of the cited claim limitation. 
MPEP 2111 requires that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification.”  The 
The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art.  However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. 
[0008] In an exemplary arrangement of the present disclosure, the light entering perpendicular to the light incident surface and emitted from the light exit surface in a direction perpendicular to the light exit surface after propagated through the optical waveguide includes the light entering perpendicular to the light incident surface and propagated through the optical waveguide in a direction parallel to the first surface after reflected by an incident reflection surface disposed at a region in the optical waveguide corresponding to the light incident surface. The light entering perpendicular to the light incident surface and emitted from the light exit surface in a direction perpendicular to the light exit surface after propagated through the optical waveguide includes the light propagated through the optical waveguide in a direction parallel to the first surface and emitted in a direction perpendicular to the light exit surface after reflected by a plurality of mutually parallel exit reflection surfaces disposed in a region of the optical waveguide corresponding to the light exit surface. Any of the 
	
[0048] It should be particularly noted that, in the above exemplary arrangement, the light enters perpendicular to the light incident surface, and an angle between the incident reflection surface and the light incident surface of the optical waveguide is 45 degrees (as shown in FIG. 4).  However, the present disclosure is not limited thereto.  The incident light entering the light incident surface may still be emitted from the light exit surface and directed to the human eye after propagated through the optical waveguide when the light does not enter perpendicular to the light incident surface and/or the angle between the incident reflection surface and the light incident surface of the optical waveguide is not 45 degrees, as shown in FIG. 8.  At this time, the light entering the optical waveguide is actually propagated to be totally reflected in the optical waveguide, i.e., the light is totally reflected at several times between the first surface and the second surface of the optical waveguide, and reflected by the plurality of exit reflection surfaces 412 of the light exit surface, and then emitted from the light exit surface and projected to the human eye for imaging (emphasis added).

 	A review of relevant patent publications to ascertain the plain meaning of the claim terms within the prior art, provides the following information.  The cited publications are provided on the list of references but are not used to create a new means of rejection, rather they are used to establish the plain meaning of the disputed claim limitations.
Publication
Discussion of Propagation Direction
US 2018/0100636
[0173]; prevailing propagations direction 98 is parallel to the longitudinal axis of the waveguide.
US 2018/0006433
[0038] …The propagation direction of light signals along the length of the waveguides 7 on a planar optical device generally extends through a lateral side 15 of the optical device.  The top side and the bottom side of the optical device are non-lateral sides.
US 2015/0277375
[0023] Light 140 propagates within at least a portion of waveguide body 110 along coordinate direction 150 via total 


	The purpose of light propagating through a waveguide is to get from the waveguide entrance to the waveguide exit with as little loss as possible.  Whether the transmission through the waveguide is conducted by total internal reflection (TIR) or without reflection, the broadest reasonable interpretation of the term “propagation direction” is the direction light entering a waveguide must move to reach the waveguide exit region.  This interpretation is fully supported by at least US 2015/0277375.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Amirparviz (US 2013/0242392) in view of Kim (US 2015/0160467).  All reference is to Amirparviz unless otherwise indicated.

Regarding Claim 1 (Currently Amended), Amirparviz teaches a display system comprising:
an optical waveguide [fig. 2 @205], having a first surface [fig. 2 @lower side of 205] and a second surface [fig. 2 @upper side of 205] parallel to the first surface, 
the first surface [fig. 2 @205 (lower)] comprising a light incident surface [fig. 2 @220] and a light exit surface [fig. 2 @225], wherein 
an incident light entering on the light incident surface [fig. 2 @P1] is emitted from the light exit surface after propagating through the optical waveguide [fig. 2 illustrates P1 incident, propagating, and exiting 205];
an optical element [fig. 2 @210] formed on the light exit surface [fig. 2 illustrates the claimed structure],
a display source system [fig. 2 @240] for emitting light towards the light incident surface [fig. 2 @260] to provide a display image for the display system [¶0020] wherein 
the incident light [fig. 2 @260] enters perpendicular to the light incident surface, and is emitted from the light exit surface in a direction perpendicular to the light exit surface after propagating through the optical waveguide [fig. 2 illustrates the claimed light path]; wherein 
the incident light is propagated through the optical waveguide in a direction [the means of propagation is total internal reflection; the direction of propagation is “horizontally from the incident reflection surface (fig. 2@235) to one of the exit reflectors (fig. 2 @230)] parallel to the first surface [horizontal is parallel to upper surface of fig. 2 @205] after reflected by an incident reflection surface disposed in a region in the optical waveguide corresponding to the light incident surface [fig. 2 @235], and then is emitted in a direction perpendicular [fig. 2 illustrates the claimed direction of exit] to the light exit surface [fig. 2 @225] after reflected by a plurality of mutually parallel exit reflection surfaces [fig. 2 @230] disposed in a region of the optical waveguide corresponding to the light exit surface [fig. 2 @225], wherein 
any of the plurality of exit reflection surfaces [fig. 2 @230] and the incident reflection surface [fig. 2 @235] form mirror images of each other [Merriam-Webster defines mirror image as “something that has its parts reversely arranged in comparison with another similar thing”; reflector 235 and each reflector 230 comprise similar inclined surfaces that are reversed about the vertical axis]
Amirparviz does not teach the optical element comprising a microlens array formed on the light exit surface and a filled layer formed on the microlens array, wherein the microlens array has two different refractive indices corresponding to S polarized and P polarized light, the filled layer having a smaller one of the two different refractive indices; the display source system capable of capable of switching between S polarization and P polarization 
Kim teaches the optical element [fig. 4 @300] comprising 
a microlens array [fig. 4 @330] formed on a light exit surface [fig. 6 illustrates 330 first element to receive light from 200 light exit surface] and 
a filled layer [figs. 4 and 6 @340] formed on the microlens array [fig. 4 teaches 340 disposed on 330], wherein 
the microlens array [fig. 4 @330] has two different refractive indices [¶0048, “As described above, the first lens layer 330 has the first refractive index `ne` and the second refractive index `no`”] corresponding [fig. 6 illustrates S-polarized light (z axis polarized) interacting with ‘no’ and P polarized light (x axis polarized) interacting with ‘ne’] to S polarized and P polarized light [¶0013, “In another aspect of the present invention, a 2D/3D image display device may, for example, include a display panel that displays an image using light linearly polarized in a first direction; a polarization control unit that selectively switches light of the first direction to light linearly polarized in a second direction substantially orthogonal to the first direction”;  Figure 6 illustrates first linearly polarized light emitted from 100 with the axis of polarization in the z direction (coming out of the plane of figure 6) and second linearly polarized light exiting 200 having the axis of polarization in the x direction (in the plane of figure 6).  It is well known in the field of optics that linearly polarized light with a polarization axis perpendicular to the plane of incidence have S-Polarization and when the axis of planarization is parallel to the plane of incidence have P-Polarization.  The (figure 6) light linearly polarized in the z direction has its axis of polarization perpendicular to the x-y plane of incidence and is characterized as S-Polarization.  The (figure 6) light linearly polarized in the x direction is parallel to the x-y plane of incidence and is characterized as P-Polarization], the filled layer [¶0048, “As described above, …the having a smaller [¶0045 teaches no is smaller than ne] one [fig. 4 @340 (no)] of the two different refractive indices [fig. 4 @330 (ne/no)], and
a display source system [fig. 6 @100 and 200] for emitting linearly polarized light [¶0030, “light incident on the display panel 100 in either a horizontal or vertical direction is linearly polarized in a direction about 90 degree to the light absorption axis of the incident light and then comes out of the display panel 100”] capable of switching between S polarization [fig. 6 @2D mode illustrates emission of S polarized light from 200] and P polarization [fig. 6 @3D mode illustrates emission of P polarized light from 200]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the optical components, including a birefringent material, in the microlens, for switching between S polarized image light and P polarized image light, as taught by Kim, into the display system taught by Amirparviz, in order to display 2D and 3D images (Kim: ¶0010].

Regarding Claim 4 (Previously Presented), Amirparviz in view of Kim teaches the display system according to Claim 1, wherein
 the microlens array [Kim: fig. 4 @330] has a first refractive index [no] and a second refractive index [ne] corresponding to the S polarized light and the P polarized light, respectively [Kim: fig. 6 illustrates S-polarized light interacting with no and P polarized light interacting with ne], 
the filled layer [Kim: fig. 4 @340] has the first refractive index [no], and the second refractive index is greater than the first refractive index [Kim: ¶0045 teaches ne > no]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a birefringent material corresponding to S-polarized light and P-polarized light into a microlens array, as taught by Kim, into the display system taught by Amirparviz, in order to display 2D light using S-polarized light and display 3D image data using P-polarized light (Kim: ¶0013).

Regarding Claim 6 (Previously Presented), Amirparviz in view of Kim teaches the display system according to Claim 1, wherein 
the microlens array [Kim: fig. 4 @330] has a first refractive index [Kim: ‘no’] and a second refractive index [Kim: ‘ne’] corresponding to the short axis of the liquid crystal molecules oriented in the z-axis direction [Kim: ¶0045, “the short axis of the liquid crystal molecules of the first lens layer 330 of the lens cell LCC is oriented in the vertical direction (z-axis direction in FIG. 4)”] and the long axis of the liquid crystal molecules oriented in the x-axis direction [¶0045, the long axis of the liquid crystal molecules is oriented in the horizontal direction (x-axis direction in FIG. 4)”], respectively, the filled layer [Kim: fig. 4 @340] has the first refractive index and the second refractive index is greater than the first refractive index [Kim: ¶0045 teaches no < ne, and ne > no]
Amirparviz in view of Kim does not teach the short axis of the liquid crystal is oriented in the x-axis direction which corresponds to P-polarized light and the long axis of the liquid crystal is oriented in the z-axis direction which corresponds to S-polarized light
Kim further teaches [¶0044, “The first lens layer 330 of the lens cell LCC may be formed by curing photo-curable liquid crystals in a state where the UV-curable liquid crystals are orientated in a vertical direction.
Before the application was filed it would have been obvious to one of ordinary skill in the art to form photo-curable liquid crystals in a state where the long axis of the liquid crystals are orientated in a horizontal direction, in order to transmit P-polarized light in the 2D mode and view S-polarized light in the 3D mode.

Regarding Claim 8 (Original), Amirparviz in view of Kim teaches the teaches the display system according to Claim 1, wherein 
the microlens array [Kim: fig. 4 @330] is composed of a birefringent material [¶0044], “The first lens layer 330 of the lens cell LCC may be formed by curing photo-curable liquid crystals”; ¶0045, “the first lens layer 330 has the first refractive index in the long axis direction of the liquid crystal molecules, but has the second refractive index in the short axis”].

Regarding Claim 9 (Original), Amirparviz in view of Kim teaches the display system according to Claim 1, wherein 
the optical waveguide is composed of a silicon-based optical waveguide material or a polymer optical waveguide material [¶0021, “Waveguide 205 may be 

Regarding Claim 10 (Original), Amirparviz in view of Kim teaches the display system according to Claim 1, wherein 
the display source system [fig. 2 @240] comprises a micro display [Mukawa: ¶0020 teaches display 245; 245 is construed as micro based on very small form factor as illustrated by fig. 7] for generating the display image.

Regarding Claim 11 (Original), Amirparviz in view of Kim teaches the display system according to Claim 10, wherein 
the display source system [fig. 2 @240] further comprises an image rendering unit [¶0044, “CGI light 260 may be generated by one or two CGI engines (not illustrated) coupled to a respective display source 240”] for outputting a corresponding display image signal to the micro display [fig. 2 @245 which is part of 240].

Regarding Claim 12 (Original), Amirparviz in view of Kim teaches the display system according to Claim 10, wherein 
the display source system [fig. 2 @240] further comprises a projection system [fig. 2 @255] for converging light [¶0030 teaches 255 collimates image light collimating stops the divergence of the image light which is equivalent to converging the emitted by the micro display [fig. 2 @245] and then projecting in a direction of the light incident surface [fig. 2 @P1 towards area 220 of 205].

Regarding Claim 13 (Original), Amirparviz in view of Kim teaches the display system according to Claim 12, wherein 
the display source system [fig. 2 @240] further comprises 
a polarization switching element for changing a polarization state of light entering the optical waveguide [fig. 2 @255 is a polarizer that polarizes the light entering the optical waveguide; Kim: fig. 6 @200 teaches a polarizing switching device].

Regarding Claim 14 (Original), Amirparviz in view of Kim teaches the display system according to Claim 13, wherein 
the display source system [fig. 2 @240 and Kim: fig. 6 @100 and 200] further comprises 
a control unit [Kim: fig. 3B @electrical source] for controlling at least the polarization switching element [fig. 2 @255 and Kim: fig. 3B @200] to change the polarization state of light [Kim: ¶0040 teaches controlling the polarization state by controlling the electric field] and entering the optical waveguide [fig. 2 @P1 teaches output of 240 enters 205].

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Amirparviz in view of Kim and Martinez (US 2017/0357090).  All reference is to Amirparviz unless otherwise indicated.

Regarding Claim 5 (Currently Amended), Amirparviz in view of Kim teaches the display system according to Claim 4, further comprising 
a linear polarizer [¶0024 teaches linear in and linear out construe 215 as a linear polarizer; fig. 2 @215] formed on the second surface of the waveguide [fig. 2 upper surface of 205] to merely allow second polarized light [¶0024, “Polarizer 215 operates to polarize the non-polarized ambient light 265 into polarized ambient light 265 having a polarization P2 that is substantially orthogonal to the polarization P1 of image light 260.  In one embodiment, P1 and P2 are linearly orthogonal polarizations”] to pass there through [fig. 2 illustrates only light polarized in the P2 direction is transmitted]
Amirparviz in view of Kim does not teach the second polarization (P2) is S-polarization
Martinez teaches a polarizer that passes only S-polarizes light [¶0041, “Output coupler 504 includes a set of four reflective polarizing surfaces, although a different number of reflective surfaces is possible in other embodiments; other embodiments, for instance, can use more than four or less than four reflective polarizing surfaces.  Each polarizing surface has one of two polarization states: s-polarized and p-polarized”] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to dispose an S polarization filter, as taught by Martinez, into the external light path of the device taught by Amirparviz in view of Kim in order that the external light passed through the display switching device can be viewed when the image light is S-polarized (2D mode).
Claim 7 (Currently Amended), Amirparviz in view of Kim teaches the display system according to Claim 6, further comprising 
a linear polarizer [¶0024 teaches linear in and linear out construe 215 as a linear polarizer; fig. 2 @215] formed on the second surface of the waveguide [fig. 2 upper surface of 205] to merely allow second polarized light [¶0024, “Polarizer 215 operates to polarize the non-polarized ambient light 265 into polarized ambient light 265 having a polarization P2 that is substantially orthogonal to the polarization P1 of image light 260.  In one embodiment, P1 and P2 are linearly orthogonal polarizations”] to pass there through [fig. 2 illustrates only light polarized in the P2 direction is transmitted]
Amirparviz in view of Kim does not teach the second polarization (P2) is P-polarization
Martinez teaches a polarizer that passes only P-polarizes light [¶0041, “Output coupler 504 includes a set of four reflective polarizing surfaces, although a different number of reflective surfaces is possible in other embodiments; other embodiments, for instance, can use more than four or less than four reflective polarizing surfaces.  Each polarizing surface has one of two polarization states: s-polarized and p-polarized”] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to dispose an P-polarization filter, as taught by Martinez, into the external light path of the device taught by Amirparviz in view of Kim in order that the external light passed through the display switching device can be viewed when the image light is P-polarized (3D mode).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Amirparviz in view of Kim and Hogan (US 2016/0163275).  All reference is to Amirparviz unless otherwise indicated.

Regarding Claim 15 (Original), Amirparviz in view of Kim teaches the display system according to Claim 11
Amirparviz in view of Kim does not teach a control unit for controlling at least the image rendering unit to output the corresponding display image signal to the micro display
Hogan teaches a control unit [fig. 1 @104] for controlling at least the image rendering unit [¶0046, “Embodiments of the LPSG 100 may implement several features of the FPGA 104 to accelerate image rendering”] to output the corresponding display image signal [fig. 1 from 104 to 136 to 152] to the micro display [fig. 1 @152]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a field-programmable gate array to control symbol and video image rendering and drive a micro display, as taught by Hogan, into the display device taught by Amirparviz in view of Kim in order to optimize the display of symbology on the micro display [Hogan: ¶0020].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Douglas M Wilson/Examiner, Art Unit 2694     

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694